Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to for containing otherwise allowable subject matter, yet being written in dependent format. One possible way to overcome this objection is to rewrite claim 8 into independent format. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plevacova et al. (US20170050880, hereinafter referred to as Plevacova) in view of Aitken et al. (US20080207424).
Regarding claim 1, Plevacova discloses a transparent glass-ceramic containing a solid solution of beta-quartz as its main crystalline phase (see Plevacova at [0006], disclosing the plate comprises beta-quartz structure), the composition of which, free of arsenic oxide and antimony oxide except for inevitable traces (see Plevacova at [0014], disclosing the sum of the content by weight of arsenic oxide and antimony oxide … in particular is zero), expressed as percentages of weight of oxides, comprises: 62% to 68% of SiO2 (see Plevacova at [0007], disclosing a preferred range of SiO2 of 65-70 wt. %, which overlaps with the claimed range) 17% to 21% of Al2O3 (see Plevacova at [0007], disclosing a 2O (see Plevacova at [0007], disclosing a preferred range of Li2O of 1.2-1.8 wt. %, which is within the claimed range), 1% to 4% of MgO (see Plevacova at [0007], disclosing a preferred range of MgO of 1-4 wt. %, which is within the claimed range), 1% to 6% of ZnO (see Plevacova at [0007], disclosing a preferred range of ZnO of 1-3 wt. %, which is within the claimed range), 0% to 4% of BaO (see Plevacova at [0007], disclosing a preferred range of BaO of 0-2 wt. %, which is within the claimed range), 0% to 4% of SrO (see Plevacova at [0007], disclosing a preferred range of SrO of 0-3 wt. %, which is within the claimed range), 0% to 1% of CaO (see Plevacova at [0007], disclosing a preferred range of CaO of 0-5 wt. %, which overlaps with the claimed range), 1% to 5% of TiO2 (see Plevacova at [0007], disclosing a preferred range of TiO2 of 0.5-3 wt. %, which overlaps with the claimed range), 0% to 2% of ZrO2 (see Plevacova at [0007], disclosing a preferred range of ZrO2 of 0.3-2 wt. %, which is within the claimed range), 0% to 1% of Na2O (see Plevacova at [0007], disclosing a preferred range of Na2O of 0-2 wt. %, which overlaps with the claimed range), 0% to 1% of K2O (see Plevacova at [0007], disclosing a preferred range of K2O of 0-2 wt. %, which overlaps with the claimed range), optionally up to 2% of at least one fining agent comprising SnO2 (see Plevacova at [0007], disclosing a preferred range of SnO2 of 0.2-1 wt. %, which is within the claimed range); and optionally up to 2% of at least 
While Plevacova clearly teaches ranges and embodiments that fall within the claimed relationship of Na2O + K2O + BaO + SrO + CaO ≤ 6% (see Plevacova at [0008], disclosing Na2O from 0 to <3 wt. %, K2O from 0 to <3 wt. %, BaO from 0 to 5 wt. %, SrO from 0 to 5 wt. %, and CaO from 0 to 10 wt. %) Plevacova fails to explicitly teach Na2O + K2O + BaO + SrO + CaO ≤ 6%. However, one of ordinary skill in the art would have been motivated to have used amounts of the components from within the disclosed ranges taught by Plevacova. As such, it would have been obvious to one of ordinary skill in the art to have selected, amongst other combinations meeting the claimed relationship, Na2O + K2O + BaO + SrO + CaO ≤ 6% as demonstrated in the examples disclosed by Plevacova (see Plevacova at [0033], Table 1, disclosing an example of the inventive glass which contains 0.2 wt. % Na2O, 0.2 wt. % K2O, 0.8 wt. % BaO, 0 wt. % SrO, and 4.2 wt. % CaO, for a total wt. % of 0.2 + 0.2 + 0.8 + 0 + 4.2 = 5.4, which is within the claimed range). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected 2O, K2O, BaO, SrO, and CaO so as to have a total of equal to or less than 6 wt% as claimed.
While Plevacova teaches the invention being directed towards glass plates used in induction cooking devices and other applications (see Plevacova at [0001]), Plevacova does not explicitly disclose an example of a glass ceramic wherein the transparent glass ceramic comprises a coefficient of thermal expansion CTE25°c-300°c of less than 20*10-7K-1, however, Plevacova does disclose the linear thermal expansion coefficient is within a range extending from 20 to 40×10−7/K (see Plevacova at the Abstract), which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Furthermore, Plevacova teaches it is possible to alter the thermal expansion coefficient of the material by varying the nature and amount of crystals (see Plevacova at [0020]), excessively low levels of SiO2 will increase the thermal expansion coefficient (see Plevacova at [0009]), the alkali metal oxides, particularly Na2O and K2O, disadvantagely increase the thermal expansion coefficient, and thus their content is limited (see Plevacova at [0011]), and that the crystallization temperatures and/or times, to be adjusted to each composition, make 
Aitken is directed towards glass-ceramic cooktop plates (see Aitken at [0001]). Aitken teaches that a low CTE, along with other physical properties, makes such glass-ceramic materials good choices for use in cooktop plates (see Aitken at [0055]). Aitken teaches that a low CTE glass-ceramics has a CTE in the range of -10*10^-7/K to 15*10^-7/K (see Aitken at [0011]), which overlaps with the claimed range. 
Therefore, it would have been obvious to alter the composition and crystal content of the glass ceramic disclosed by Plevacova in a manner taught by Plevacova in order to reduce the CTE to within a range acceptable for cooktops as taught by Aitken to allow for the use of the glass as a cooktop for a cooking device with a reasonable expectation of successfully lowering the CTE of the glass ceramic. 
Plevacova discloses the transparent glass ceramic has a thickness from 1 mm to 8 mm (see Plevacova at [0016], disclosing the glass has a thickness within a range extending from 1 to 8 mm). 
While Plevacova does not explicitly disclose an integrated transmission of less than 10% while maintaining transmission at 625 nm greater than 1% and at 950 nm from 50% to 75%, this is an inherent property while depends upon the 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner 
Regarding claim 2, Plevacova discloses the composition comprises 1% to 1.9% of Li2O (see Plevacova at [0007], disclosing a preferred range of Li2O of 1.2-1.8 wt. %, which is within the claimed range).
Regarding claim 3, Plevacova discloses the composition comprises 17.5% to 19% of Al2O3 (see Plevacova at [0007], disclosing a preferred range of Al2O3 of 18-21 wt. %, which overlaps with the claimed range).
Regarding claim 4, Plevacova discloses the composition comprises 1% to 3% of MgO (see Plevacova at [0007], disclosing a preferred range of MgO of 1-4 wt. %, which overlaps with the claimed range). 
Regarding claim 5, Plevacova discloses the composition comprises 1% to 4% of ZnO (see Plevacova at [0007], disclosing a preferred range of ZnO of 1-3 wt. %, which is within the claimed range).
Regarding claim 6, Plevacova discloses the composition comprises ZrO2 (see Plevacova at [0007], disclosing a preferred range of ZrO2 of 0.3-2 wt. %, which is within the claimed range).
Regarding claim 7, Plevacova discloses the composition comprises 0.05% to 0.6% of SnO2 (see Plevacova at [0007], disclosing a preferred range of SnO2 of 0.2-1 wt. %, which overlaps with the claimed range).
Regarding claim 8, Plevacova discloses the composition comprises V2O5 as coloring agent, alone or mixed with at least one other coloring agent selected from CoO, Cr2O3, and Fe2O3 (see Plevacova at [0015], disclosing the composition can contain coloring agents in the form of iron oxides, cobalt oxides, vanadium oxides, and chromium oxides).
Regarding claim 10, Plevacova discloses an article constituted, at least in part, of a glass-ceramic according to claim 1 (see Plevacova at [0001], disclosing the invention relates to induction cooking devices).
Regarding claim 16, the composition comprises 1.5% to 1.9% of Li2O (see Plevacova at [0007], disclosing a preferred range of Li2O of 1.2-1.8 wt. %, which overlaps with the claimed range).
Regarding claim 17, Plevacova discloses the composition comprises 3% to 4% of ZnO (see Plevacova at [0007], disclosing a preferred range of ZnO of 1-3 wt. %, which overlaps with the claimed range).
Regarding claim 18, Plevacova discloses the composition 0.5% to 2% of ZrO2 (see Plevacova at [0007], disclosing a preferred range of ZrO2 of 0.3-2 wt. %, which overlaps with the claimed range).
Regarding claim 19, Plevacova discloses the composition 1% to 2% of ZrO2 (see Plevacova at [0007], disclosing a preferred range of ZrO2 of 0.3-2 wt. %, which overlaps with the claimed range).
Regarding claim 20, Plevacova discloses the composition comprises 0.15% to 0.4% of SnO2 (see Plevacova at [0007], disclosing a preferred range of SnO2 of 0.2-1 wt. %, which overlaps with the claimed range). 
Allowable Subject Matter
Claim 8 contains subject matter which is allowable over the closest prior art, and would be allowable if rewritten in independent format. 
Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. Applicant argues that Plevacova in view of Aitken does not reasonable suggest a glass ceramic having a thickness from 1 mm to 8 mm and an integrated transmission of less than 10% while maintaining a transmission at 625 nm of greater than 1% and at 950 nm from 50% to 75%. This is not persuasive for the reasons detailed in the rejection above. Applicant further argues that neither Plevacova nor Aitken discloses or reasonably suggests a composition in which 2O + K2O + BaO + SrO + CaO ≤ 6%. Examiner respectfully disagrees as outlined in the rejection detailed above. 
Applicant argues that because Plevacova and Aitken do not disclose the sum of these elements must be equal or less than 6% to facilitate dissolution of the ZrO2 and to limit devitrification into mullite, then the limitation is not taught or disclosed by Plevacova or Aitken even if they provide examples which fall within the claimed range, however, Examiner respectfully disagrees. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        


/CAMERON K MILLER/Examiner, Art Unit 1731